Citation Nr: 0031072	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-16 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  




REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law





ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the RO.  



REMAND

On VA examination in October 1997, the examiner determined 
that the Global Assessment of Functioning (GAF) score was 45 
and that the veteran was severely impaired from an industrial 
standpoint.  

The most recent VA psychiatric examination was conducted in 
November 1998.  The examiner determined that the GAF score 
was 50 and noted that the veteran had not been employed since 
1993 because of his difficulties in dealing with the public 
without violent outbursts.  

The Board finds, based on its review of the entire record, 
that the medical evidence is inadequate for the purpose of 
evaluating the current severity of the service-connected PTSD 
and that another VA examination is necessary.  

In light of the need for an additional examination, the RO 
should obtain all pertinent treatment records for review.  

The Board also notes that, on November 9, 2000, the President 
signed H.R. 4864, the "Veterans Claims Assistance Act of 
2000."  The purpose of this bill is to reverse the decision 
of the U.S. Court of Appeals for Veterans Claims in Morton v. 
West, which held that the Secretary had no authority to 
provide assistance to a claimant whose claim was not "well 
grounded."  

The bill also establishes a number of procedural requirements 
for VA in dealing with claims for benefits.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
complaints regarding his service-
connected PTSD from March 1998 to the 
present.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
to include all VA treatment records, 
which have not been previously secured.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of the service-connected 
PTSD.  The claims folder should be made 
available to the examiner for review 
before the examination.  All indicated 
testing should be done in this regard.  
Detailed clinical findings should be 
reported in connection with the 
evaluation.  The examiner should report a 
full multiaxial diagnosis, to include a 
GAF score on Axis V.  In addition, it is 
requested that the examiner offer an 
opinion as to the degree of social and 
industrial inadaptability caused by the 
service-connected PTSD alone and state 
whether the service-connected PTSD 
precludes the veteran from securing and 
following substantially gainful 
employment consistent with occupational 
and educational background.  A complete 
rationale for all opinions expressed must 
be provided.  

3.  Upon completion of the development 
requested hereinabove, the RO should 
review the veteran's claim.  If any 
action taken remains adverse to the 
veteran, then he and his accredited 
representative should be furnished with a 
supplemental statement of the case and be 
given an opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  

The veteran needs to take no action until he is informed.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


